JOHNSON, J.
This case was here on a former appeal prosecuted by defendant and the judgment was reversed and the cause remanded on account of an erroneous ruling on a question of evidence. [121 Mo. App. 548.] At the second trial, plaintiff again prevailed and defendant again has. appealed. We very fully covered the case in its various aspects in our former opinion and find from a close inspection of the record that ifc was retried in substantial conformity with the views expressed. Many points are urged for a reversal of the judgment but none of them is well taken.
The judgment is affirmed.
All concur.